Opinion issued January 24, 2013.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                           ————————————
                               NO. 01-09-00643-CV
                            ———————————
                        ROBERT B. ALLEN, Appellant
                                         V.
 DEVON ENERGY HOLDINGS, L.L.C. F/K/A CHIEF HOLDINGS, L.L.C.
            AND TREVOR REES-JONES, Appellees


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Case No. 2007-39183A


                  MEMORANDUM OPINION ON REMAND
      On March 9, 2012, this Court issued an opinion on rehearing and judgment

in this appeal, affirming in part and reversing in part the trial court’s judgment. A

petition for review was filed in the Texas Supreme Court. While the petition for

review was pending, the parties settled their dispute and filed a motion asking the
Texas Supreme Court, pursuant to Texas Rule of Appellate Procedure 56.3, to set

aside this Court’s and the trial court’s judgments without considering the merits

and remand the case to this Court. See TEX. R. APP. P. 56.3. The Texas Supreme

Court granted the motion and remanded to this Court. See id.

      The parties have now filed a motion in this Court asking us to remand the

case to the trial court for entry of judgment. Appellees also ask us to withdraw our

March 9, 2012 opinion on rehearing. In accordance with the Texas Supreme

Court’s instruction, we grant the parties’ agreed motion to remand, and we remand

this case to the trial court for entry of judgment consistent with the parties’

settlement. See TEX. R. APP. P. 42.1(a)(2)(B). However, we deny appellees’ request

to withdraw our March 9, 2012 opinion on rehearing, and we do not withdraw that

opinion.

                                 PER CURIAM

Panel consists of Justices Higley, Brown, and Halbach.1




1
      The Honorable Joseph “Tad” Halbach, Judge of the 333rd District Court of Harris
      County, participating by assignment.

                                         2